                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Dan and Leanne Abelmann,                      )
                                              )
       Plaintiffs and Counterclaim            )
       Defendants,                            )      ORDER ADOPTING STIPULATION
                                              )      TO AMEND BRIEFING SCHEDULE
       v.                                     )
                                              )
SmartLease USA, LLC,                          )
                                              )
       Defendant, Counterclaimant and         )      Case No. 4:14-cv-040
       Third-Party Plaintiff,                 )
                                              )
Executive Housing Solutions, LLC, et al,      )
                                              )
       Third-Party Defendants.                )


       On August 13, 2019, the parties filed a Motion to Amend Briefing Schedule for Dispositive

Motions. The court ADOPTS the stipulation (Doc. No. 133) and AMENDS the briefing schedule

as follows. Dispositive motions are due by August 16, 2019. Upon service of a dispositive motion,

the opposing party shall have twenty (20) days in which to file a response. Upon service of a

response, the moving party shall have eight (8) days in which to file a reply.

       IT IS SO ORDERED.

       Dated this 13th day of August, 2019.

                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court
